Exhibit 4.10 SignPath Pharma Inc. Investor Subscription Documents A Private Offering to Accredited Investors November 24, 2014 I. Subscription and Payment Instructions II. Purchaser Questionnaire and Statement*** III. Form of Subscription Agreement*** IV. Form of Registration Rights Agreement*** Private Placement Memorandum Exhibit A – Certificate of Designation of Series D Preferred Stock Exhibit B – Form of Class D Warrant Exhibit C – Annual Report on Form 10-K for December 31, 2013 Exhibit D – Quarterly Report on Form 10-Q for September 30, 2014 *** To be completed and executed by Investor and returned to Meyers Associates, L.P., Inc., as provided below. THE ENCLOSED DOCUMENTS RELATE TO A PRIVATE PLACEMENT OF SECURITIES BY SIGNPATH PHARMA INC. THE SECURITIES THAT ARE THE SUBJECT OF THE ENCLOSED SUBSCRIPTION DOCUMENTS ARE SPECULATIVE AND INVOLVE A HIGH DEGREE OF RISK AND SHOULD NOT BE PURCHASED BY ANYONE WHO CANNOT AFFORD THE LOSS OF HIS, HER OR ITS ENTIRE INVESTMENT. PROSPECTIVE INVESTORS SHOULD CAREFULLY REVIEW THE ENCLOSED DOCUMENTS. 1 SUBSCRIPTION INSTRUCTIONS 1.Complete the Purchaser Questionnaire and Statement unless previously completed (Item II in this Package). 2.Complete the Subscription Agreement by signing the signature page as follows: 1.1 If the Investor is an individual sign over the line “Signature of Investor”. If there is a second individual Investor (not a partnership), that person should sign on “Co-Investor” line. 1.2 If the Investor is not an individual, an authorized signatory of the entity should sign under the line “If Entity Investor” and fill in the requested information. 1.3 Print the Investor’s name and mailing address where indicated on the signature page. 3.Send in your payment following these PAYMENT INSTRUCTIONS: Send the funds for your participation either by wire transfer or by check in accordance with the following instructions: Wire Funds
